 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10   GEORGE KENNETH COLBERT,        )   NO. CV 18-05680-DSF(AS)
                                    )
11                  Petitioner,     )
                                    )   ORDER ACCEPTING FINDINGS,
12             v.                   )
                                    )   CONCLUSIONS AND RECOMMENDATIONS OF
13   KEN CLARK, Warden,             )
                                    )   UNITED STATES MAGISTRATE JUDGE
14                  Respondent.     )
                                    )
15                                  )
16
17
          Pursuant to 28 U.S.C. section 636, the Court has reviewed the
18
     Second Amended Petition, all of the records herein and the attached
19
     Report and Recommendation of United States Magistrate Judge.        After
20
     having made a de novo determination of the portions of the Report and
21
     Recommendation to which objections were directed, the Court concurs with
22
     and accepts the findings and conclusions of the Magistrate1 Judge.
23
24
          1
25          The Court notes that Petitioner’s petition for recall of sentence
     pursuant to California Penal Code Section 1170.126 (Proposition 36)
26   remains pending. According to the Los Angeles Superior Court’s criminal
     case summary online database, a readiness hearing is currently scheduled
27   for September 16, 2019 See http://www.lacourt.org/ criminalcasesummary/
28   ui/Selection.aspx, last visited July 19, 2019.
 1        IT IS ORDERED that Judgment be entered denying the Petition and
 2   dismissing Grounds One through Four of the Second Amended Petition with
 3   prejudice and dismissing Ground Five of the Second Amended Petition
 4   without prejudice.
 5        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 6   the Magistrate Judge’s Report and Recommendation and the Judgment herein
 7   on counsel for Petitioner and counsel for Respondent.
 8
 9        LET JUDGMENT BE ENTERED ACCORDINGLY.
10
11             DATED: July 29, 2019
12
13
                                            DALE S. FISCHER
14                                    UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
